Citation Nr: 0419029	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  99-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
November 1959.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim. 

This matter was previously before the Board in December 2000, 
when it was remanded for additional development.  The 
requested development having been accomplished to the extent 
possible, the case is returned to the Board for adjudication.


FINDINGS OF FACT

1.  In a rating decision in July 1997, the RO denied the 
service connection for a low back disorder.  The veteran did 
not perfect an appeal of this decision.

2.  Evidence received since the July 1997 RO decision does 
not bear directly and substantially upon the issue at hand, 
is either duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disorder.


CONCLUSIONS OF LAW

1.  The July 1997 RO decision which denied service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).

2.  The evidence received since the July 1997 RO decision is 
not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a low back 
disorder have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his  claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  The Court also held that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in February 2004, March 2003, and February 
2002, and the discussions in the June 1999 rating decision, 
July 1999 Statement of the Case (SOC), and January 2003 and 
March 2004 Supplemental Statements of the Case (SSOC).  
Although the veteran was not specifically asked to submit all 
relevant evidence in his possession which pertains to the 
claim, any such error is harmless, as he has repeatedly 
stated that he has no further evidence to submit.  See 
Statements in Support of Claim, dated February 7, 2003 and 
March 28, 2004, and signed statement dated February 18, 2004.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  The veteran has been provided the opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The claim was also readjudicated by 
the RO in the March 2004 SSOC, after the February 2004 letter 
from the RO, and he indicated that he had no additional 
evidence to submit and requested the case be submitted to the 
Board in March 2004.  To decide the appeal would not be 
prejudicial error to the veteran.

As noted above, the Court in Pelegrini held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The initial AOJ decision in this 
case was made prior to November 9, 2000, the date the VCAA 
was enacted.  VA believes that the Court's decision in 
Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless because the veteran has specifically 
stated, on three occasions, that he has no additional 
evidence to submit, and the claim was readjudicated by the RO 
based upon all of the evidence of record in March 2004.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available service 
medical records and post-service VA and private treatment 
records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the evidence has shown that 
the veteran has a current back disorder.  It has not been 
shown to be etiologically related to his period of active 
service.  Cf. Charles v. Principi, 16 Vet. App. 370 (2002); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
provisions of 38 C.F.R. § 3.159(c)(4) apply to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A also 
provides that nothing in the duty-to-assist section shall be 
construed to require that a finally disallowed claim be 
reopened except when new and material evidence is presented 
or secured.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Low back disorder

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim of new and material 
evidence substantially predates August 2001, the new 
regulatory criteria are not applicable.

In July 1997, the RO denied entitlement to service connection 
for a low back disorder.  The veteran was notified of this 
decision and of his appellate rights by letter dated July 16, 
1997.  At that time, although the service medical records 
showed findings of back strain in October 1956 and July 1957 
and acute lumbar myositis in December 1956, evaluation of the 
spine at separation from service was normal.  The RO 
concluded that the veteran's current low back disability was 
not etiologically related to service, but rather relied on 
private medical records dated from 1989 to 1996 which 
suggested that his current low back disorder was related to 
an accident he had in 1988, nearly 30 years after his release 
from active duty.  The veteran did not perfect an appeal of 
this decision, thus it became final.  38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. § 20.1103 (2003).  Specifically, the 
veteran submitted a notice of disagreement in September 1997, 
and a statement of the case was issued in October 1997; 
however, he did not submit a timely substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302.    

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Thereafter, in September 1998, the veteran requested that his 
claim of entitlement to service connection for a low back 
disorder be reopened.  In support of his claim, he submitted 
private treatment records from the Cave Run Clinic dated from 
1982 to 1995.  However, these records failed to show any 
complaints or findings of a low back disorder.  

The veteran testified at a personal hearing at the RO in 
October 1999.  He reported a history of an in-service back 
injury while working as an airplane mechanic.  He indicated 
that while picking up a brake disc for a plane which weighed 
about 119 pounds, he went down.  He reported being taken to a 
hospital and having chronic problems ever since.  He added 
that he self treated his back disorder between 1959 until 
1988, when he fell 12 to 14 feet from a ladder.  He indicated 
that he believed this fall aggravated the previous injury 
from his period of active service.

In March 2001, the veteran submitted outpatient treatment 
records from Sarasota Orthopedics which showed the earliest 
treatment to his lower back being in June 1988.  The reports 
revealed a significant past history which included two low 
back operations in 1984.  He had been doing well until re-
injuring the back at work in 1988.

Records from the Social Security Administration included, 
inter alia, those from R. H. Babcock, M.D., St. Anthony's 
Hospital, and Edward White Hospital, showing that the 
veteran's low back disability began on June 17, 1988, and 
that the primary diagnosis was discogenic disorder of the 
back with a secondary diagnosis of personality disorder.  The 
records further showed that the veteran injured his back in 
1983 when he fell from a bar stool.  He had denied any 
previous history of back problems.  The records also showed a 
Worker's Compensation lump sum settlement order stemming from 
his injury while at work.

VA outpatient treatment records dated from 2003 to 2004 show 
that the veteran continued to receive treatment for residuals 
of a low back injury.  He had slipped on water at his home 
and sustained a concussion and aggravated his prior low back 
disorder.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder.  The newly submitted VA 
outpatient treatment records, as well as the private 
treatment records and the records from the Social Security 
Administration, although not previously of record, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  None of these records 
suggest that the veteran's current low back disorder is in 
any way related to his active service.  In fact, there is no 
evidence of record showing that the veteran's current low 
back disorder had its onset during service or is related to 
any in-service disease or injury.  Additional evidence which 
consists of records of post-service treatment that do not 
indicate that a condition is service connected, is not new 
and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993). 

The Board has also considered the veteran's statements made 
during his personal hearing before the RO, a transcript of 
which has been associated with the claims file.  Although 
presumed to be true, see Justus, they are repetitive of 
previous statements made which were previously considered by 
VA, and are therefore not new.  Moreover, there is no 
evidence that the veteran possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, in addition to not being new, the 
veteran's statements are not material.

Accordingly, the Board finds that the evidence received 
subsequent to the July 1997 RO rating decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a low back 
disorder is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



